Citation Nr: 1201559	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  06-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a bone density disorder, claimed as osteoporosis.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran was a member of the Wyoming Air National Guard (WYANG), with two periods of active duty service, from September 1980 to March 1981, and from December 2001 to November 2002.  Additional periods of active duty training (ACDUTRA) and inactive duty training (INACDUTRA) are also reflected in the record.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Cheyenne, Wyoming, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

In a July 2010 decision, the Board granted service connection for bilateral bunions; this decision was implemented in an October 2011 rating decision.  The Board remanded claims of service connection for osteoporosis, a low back disability, and a left knee disability for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A bone density disorder, which includes osteoporosis and the lesser condition of osteopenia, is considered a service connectable disability.  See 38 C.F.R. §§ 3.309(c), 4.71a, Diagnostic Code 5013.  Service connection is available for diseases or injuries resulting in disability which arise out of active military service.  38 C.F.R. § 3.1(k).  Active military service includes periods of active duty, periods of ACDUTRA where there in injury or incurrence of disease, and periods of INACDUTRA where there is an injury.  38 C.F.R. § 3.6.

A review of the extensive service treatment records, dependent treatment records, and service personnel records reveals a long history of bone fractures and orthopedic complaints.  The May 2004 VA examiner stated that a series of fractures from relatively minor injuries, including a spinal compression fracture, and toe and finger fractures, represented a pattern which required assessment for osteoporosis.  Formal diagnosis was made in early 1993, following the fracture of the left 5th metatarsal.  Because the examiner indicated that earlier injuries represented the initial manifestations of the disease, the Board cannot at this time find that the disease was incurred during the January 1993 ACDUTRA period.

Remand is required for examination.  The examiner must review the claims folder and identify, to the greatest extent possible, the initial manifestation or incurrence of osteoporosis.  At that time, VA may determine whether such incurrence occurred during or was related to active military service.  To assist with this determination, further development for service personnel records containing actual orders identifying the basis for various service periods would be helpful.

Further, in light of the need for examination, the Board's July 2010 remand request for private medical records should be clarified and Veteran should be afforded another opportunity to make available the potentially relevant and very beneficial private medical records from her chiropractor, Brian Smith, and her primary care doctor, Trenette Larson.  These records are potentially relevant for all pending appeals.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Trenette Larson and Brain Smith, D.C.  Upon receipt of such, VA must take appropriate action to contact the doctors and request complete records.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.

2.  Obtain complete service personnel records, to include copies of orders, sufficient to identify precisely the Veteran's status during each duty period identified in the records currently associated with the claims file.  If such records do not exist or are otherwise unavailable, such must be certified in writing.

3.  After completing the above, schedule the Veteran for an appropriate VA examination to assess the currently diagnosed bone density disorder.  The claims folder must be reviewed in conjunction with the examination.  All necessary testing must be accomplished.

The examiner must state whether a bone density disorder, to include osteoporosis and osteopenia, is currently diagnosed, and should identify any current functional joint impairments related to such.  The examiner must, to the greatest extent possible, identify the earliest sign or manifestation of such disease.  The examiner mist opine as to whether it is at least as likely as not any bone density disorder was caused or aggravated by military service, to include limitations on availability of a full range of dietary options.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


